Citation Nr: 1704625	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a kidney disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for costochondritis.

3  Entitlement to service connection for coronary artery disease (CAD) with chest pain.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include an anxiety or stress disorder, including as secondary to left knee and hip disabilities.

7.  Entitlement to service connection for left knee disorder, status post-total replacement.

8.  Entitlement to a temporary total evaluation for total left knee replacement because of treatment for a service-connected or other condition subject to compensation or hospital treatment in excess of 2l days.

9.  Entitlement to service connection for DJD, right knee.

10.  Entitlement to service connection for residuals of right ankle fracture, status post-ORIF.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from June 1973 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New, Orleans, Louisiana, and the RO in Cleveland, Ohio.  The New Orleans RO exercises jurisdiction of the claims file.  A June 2001 rating decision by the New Orleans RO denied entitlement to service connection for a low back disorder; and, a February 2008 rating decision by the Cleveland, OH RO-in pertinent part, denied entitlement to service connection for a stress disorder with panic attacks as secondary to knee and hip disorders, and CAD with chest pain; reopened the costochondritis claim and denied it on the merits; and, determined that new and material evidence was not received to reopen the claim of entitlement to service connection for a left kidney disorder and lumbar spine DJD.

The Veteran's claim of entitlement to service connection for an acquired mental disorder is deemed to include all mental disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

Concerning the issues before the Board, the Veteran appealed, and perfected the appeal of, the June 2001 rating decision.  See 06/13/2001 VBMS- Rating Decision-Narrative; 07/10/2001 VBMS-Correspondence; 02/11/2003 VBMS-Statement of the Case; 03/05/2003 VBMS-VA-9; see also 38 C.F.R. § 20.200 (2016).  There is no indication in the claims file that the perfected appeal was ever certified to the Board.  Hence, the Board has recharacterized the issue of the lumbar spine claim as noted on the title page.  The February 2008 rating decision adjudicated the costochondritis and CAD issues as one claim.  When read liberally, however, the Veteran's November 2006 informal claim (11/21/2006 VBMS-VA-9) clearly addressed costochondritis and a heart disorder as separate entities.  Hence, the Board has characterized those issues as noted on the title page.

In September 2016, the Veteran appeared at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for 60 days for receipt of additional evidence.

In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) so that the aforementioned hearing could be scheduled.

With the exception of the new and material evidence and CAD claims, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2003 Board decision determined that new and material evidence had not been received to reopen claims of entitlement to service connection for a left kidney disorder and costochondritis.  In June 2004, the Veteran's Motion to Reconsider the June 2003 Board decision was denied.  The Veteran did not otherwise appeal the June 2003 Board decision.

2.  The evidence added to the record since the June 2003 Board decision does not trigger additional assistance to the Veteran or raise a reasonably possibility of substantiating either claim.

3.  There is no currently diagnosed heart disorder, to include CAD.


CONCLUSIONS OF LAW

1.  The June 2003 Board decision that determined new and material evidence was not received to reopen a claim of entitlement to service connection for a left kidney disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for a left kidney disorder has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The June 2003 Board decision that determined new and material evidence was not received to reopen a claim of entitlement to service connection for costochondritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

4.  New and material evidence to reopen a claim of entitlement to service connection for costochondritis has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The requirements for entitlement to service connection for a heart disorder, to include CAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the February 2008 rating decision, an April 2007 RO letter provided time- and content-compliant VCAA notice.  See Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 6-2014 (Nov. 2014).  Neither the Veteran nor his representative asserts any notice error or cites specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), service personnel records, VA, and non-VA records, to include records related to his application for Social Security benefits, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  The RO did not afford the Veteran an examination as part of the adjudication of his application to reopen the left kidney and costochondritis claims.  As the RO determined that new and material evidence to reopen the claims was not received, that was not error.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board notes that neither was the Veteran afforded an examination as part of the adjudication of his heart disorder claim.  The Board also finds no prejudice for that determination.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  All of the elements must be present in order to trigger an examination under the duty to assist.  Id.

The Board first notes that the required condition precedent is not met here, as there is in fact sufficient competent medical evidence to make a decision on the claim.  The evidence of record which the RO considered reflects the Veteran's chronic complaints of chest pain during his active service, but his complaints were never associated with or diagnosed as a heart disorder.  Instead, they were diagnosed as costochondritis.  His heart and cardiovascular system were assessed as normal upon his discharge from active service.  (07/13/2014 VBMS-STR-Medical, pp. 27, 36).  Outpatient records reflect that a stress test revealed no evidence of ischemia, and an echocardiogram (echo) revealed normal left ventricle function and an ejection fraction of 60 percent.  (08/20/2013 VBMS-CAPRI, pp. 79, 154, 162)  Further, the evidence of record shows that heart symptoms manifested decades after discharge from active service; and, other than the Veteran's lay conclusory assertions, there is no indication of any causal connection with active service.  Hence, notwithstanding the low threshold for an examination, the Board finds that it was not triggered in this case.  See Waters, 601 F.3d at 1276; Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
Regarding the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Arthritis, heart, and kidney disorders are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Finality 

A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding as to all field offices of the Department as to written conclusions based on evidence on file at the time the claimant is notified of the decision.  Such a decision is not subject to revision on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  A claimant has one year from notification of a decision of the AOJ to file a notice of disagreement (NOD) with the decision, and the decision becomes final if no NOD is filed within that time. 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.302(a). 

In February 1984, the rating board considered the STRs, which documented extensive complaints of hematuria, flank pain, and chest wall pain.  The STRs also reflect a diagnosis of costochondritis, noted in March 1975 and again in October 1975.  Also considered were outpatient records noting complaints of sharp chest pains.  In the February 1984 rating decision, the RO determined that a chronic kidney condition was not shown by the evidence of record, and that a January 1984 VA examination did not reveal findings of costochondritis.  (02/02/1984 VBMS-Rating Decision)  Hence, the claim was denied.  An RO letter, also dated in February 1984, notified the Veteran of the decision and of his right to appeal.  (02/27/1984 VBMS- Notification)  The Veteran perfected an appeal of the decision solely as it pertained to the denial of the left kidney claim.  (04/18/1984 VBMS-NOD; 05/07/1984 VBMS-SOC; 06/04/1984 VBMS-VA-9).

In a November 1984 decision, the Board determined that, notwithstanding the Veteran's several complaints of urinary symptoms during his service, there was no diagnosis of an acquired chronic renal disorder in service, within one year afterwards, or at any time afterwards.  The nonpathologic malrotation of the left kidney, detected in 1975, was deemed a congenital or developmental anomaly, and was of no clinical significance.  Further, congenital or developmental defects are not subject to service connection.  38 C.F.R. § 3.303(c).  (11/15/1984 VBMS-BVA, p. 5)  Hence, the Board denied the appeal.  The Veteran was notified of the decision that same month.  Id., cover page).  He did not appeal the Board decision.  Thus, the February 1984 rating decision became final with respect to the left kidney claim as well.  38 C.F.R. § 20.1104; see also 38 C.F.R. § 20.1100.

The Veteran inquired about the Board decision to the RO in October 1985, but his letter did not indicate a desire for reconsideration.  (10/01/1985 VBMS-Correspondence)  In any event, the RO informed him that if he desired to reopen the claim, new and material evidence was necessary.  (10/10/1985 VBMS-Notification).

In April 1987, the RO denied the Veteran's application to reopen the claim of entitlement to service connection for a left kidney disorder.  The RO notified the Veteran of the determination and of his appellate rights in a letter dated in April 1987.  (04/22/1987 VBMS-Notification)  The Veteran did not appeal and no new and material evidence was received within one year of that decision.  Thus, the decision became final. 

Decisions on appeal to the Secretary are made by the Board and are final unless reconsideration is ordered by the Chairman. 38 U.S.C.A. §§ 7103 (a) and 7104(a); 38 C.F.R. § 20.1100.  When the Board disallows a claim, the claim may not be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104 (b). 

In June 1988, the RO denied the Veteran's application to reopen the claim of entitlement to service connection for costochondritis.  (06/16/1988 VBMS-Notification).  By rating action in June 1988, the RO reopened the costochondritis claim but continued the denial of service connection for costochondritis on the merits.  The Veteran perfected an appeal of the decision.

In an April 1989 decision, the Board noted that the basis on which the costochondritis claim was reopened was a May 1987 VA outpatient entry that noted possible costochondritis.  (10/17/1988 VBMS-VA 10-10, p. 3)  Upon review of the evidence, however, the Board relied on STRs in finding that the condition diagnosed as costochondritis in service cleared and resolved without residual effect, as demonstrated by the absence of any findings at the discharge examination; and, the Board determined that there was no medical basis on which to connect the then current findings with the Veteran's active service.  Hence, the claim was denied.  (04/27/1989 VBMS-BVA, p. 5)  The Veteran was notified of the decision that same month.  He requested reconsideration in December 1989 (12/22/1989 VBMS- Correspondence), which was denied in July 1990 (07/17/1990 VBMS-Notification).  He did not otherwise appeal the 1989 Board decision.  Thus, it was final.  38 C.F.R. § 20.1100.  The Veteran disputed the denial of reconsideration (09/04/1990 VBMS- Correspondence), but an RO letter informed him that his Motion was previously denied in July 1990, and he had no pending appeal before the Board.  (09/24/1990 VBMS-Notification, p. 2).  There is no indication in the claims file that the Veteran appealed the Board decision to the Court Of Appeals For Veterans Claims (Court) (then, the Court of Veterans Appeals).

In several written submissions, the Veteran continued to dispute the historic bases on which his claims had been denied, asserting-in essence, that he could not understand how his claims had been denied over the years when he in fact experienced his reported symptoms in service.  See, e.g., 12/22/1989, 11/20/1990 VBMS- Correspondence.  A January 1990 rating decision determined that new and material evidence was not received to reopen the claim (01/22/1990 VBMS-Rating Decision).  Subsequent rating decisions reached the same determination.  See 11/12/1991 VBMS-Rating Decision; 07/22/1994 VBMS-Rating Decision).  The Veteran perfected an appeal, and the case would again be reviewed by the Board.

The June 2003 Board decision (06/06/2003 VBMS-BVA) reviewed the evidence related to both the left kidney and costochondritis considered by the RO in the last denial of the claims.  Then, the Board reviewed the evidence added to the record since.  Concerning the left kidney, the Board noted the VA outpatient records, to include the Compensation and Pension examination reports, records provided by the Social Security Administration, and the Veteran's repeat assertions of his history.  Those records showed that the various diagnostic tests revealed a cyst on the left kidney.  The March 1990 private examination report also noted questionable chronic kidney disease.  The Board noted that testing referenced in an October 1995 VA examination report revealed a malrotated left kidney.  It was concluded that the rotated left kidney appeared to have been present for years and was probably congenital in nature.  It was indicated that the malrotated kidney did not cause urinary frequency, which was attributed to his service-connected prostatitis.  It was concluded that kidney function was normal and that the rotation of the left kidney should not cause prostate problems.

The Board found that the new medical evidence, which included VA and private medical evidence and VA examination reports, did not provide evidence that showed that a left kidney disorder was incurred in or aggravated by service.  Thus, the "new" evidence was not material, as it did not provide any competent evidence tending to show that the Veteran had a current kidney disorder which was incurred in or aggravated by his active service.  The evidence added to the record did not show that the Veteran had a current left kidney disorder that was incurred in service.  The added evidence showed that malrotation and a cyst of the left kidney were each of no clinical significance and no medical impairment.  It was concluded that there was no clinically significant renal disease present.  Id., pp. 10-14.

Regarding the evidence added to the record related to costochondritis, the Board noted that the Veteran had been seen in June 1989 and reported a history of costochondritis.  The assessment included chest wall pain. Entries dated between August and October 1990 showed complaints of chest pain and in October 1990 the assessment included hypochondriasis.  A September 1997 VA outpatient record showed a reported history of costochondritis in service and that he had right chest swelling.  The assessment included costochondritis. 

A March 1990 private examination report and the September 1991 and August 1997 VA examination reports contained no complaints, findings or diagnoses of any chest pain or costochondritis.  On VA examination in October 1995, the examiner noted that the Veteran's complaints included chest pain all of the time, which he indicated began in 1973 during service.  There was no diagnosis of costochondritis, and the examiner concluded that the Veteran's current chronic prostatitis was not related to his chest complaints or chest pain.  The records from SSA note the Veteran's statements that he claimed that his disabilities included costochondritis, duplicate copies of VA and private treatment records, statements of the Veteran regarding the claimed disabilities and orders and decision rendered in the Veteran's case.  The records contain no evidence showing that the claimed costochondritis was incurred during service.  The Board determined that while the new VA outpatient treatment records showed complaints of chest wall pain and diagnoses of costochondritis, there was no competent medical evidence showing that the current complaints were related to the complaints of chest pain in service.  None of the new VA examination reports showed a diagnosis of costochondritis.  Further, a showing of a nexus between the current costochondritis and the complaints shown in service would have been required in order for the evidence to bear directly and substantially upon the claim such that the evidence would be so significant enough to reopen the claim.  Id., pp. 14-17.  Hence, the Board denied a reopening of the claim.

As he had done on past occasions, the Veteran continued to dispute the prior adverse decisions on his claims, and submitted a Motion for Reconsideration of the June 2003 Board decision.  (04/30/2004 VBMS-Third Party)  The Motion was denied.  (06/01/2004 VBMS-Correspondence)  There is no indication that the Veteran otherwise appealed the June 2003 Board decision.  Hence, it became final, and it is the last final decision on the issues of whether new and material evidence has been received to reopen the claims related to a left kidney disorder and costochondritis.  VA received the Veteran's most recent applications to reopen the claims in 2006.  (11/21/2006 VBMS-VA-9).

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

Although the February 2008 rating decision reflects that the RO reopened the costochondritis claim, the Board has the sole jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

The evidence added to the record since the June 2003 Board decision includes additional outpatient records, to include VA examination reports, and the Veteran's sworn testimony at the September 2016 hearing.

VA outpatient records dated in July 2005 note a kidney ultrasound revealing apparent pathology in the left lower 3rd of the left kidney.  A CT scan was suggested.  (10/05/07 VBMS-Medical Treatment, Government Facility, p. 17)  A July 2006 entry notes the Veteran's complaints of chest pain and leg pain.  He was diagnosed with costochondritis and released.  The entry did not include any notation or opinion as to etiology.  Id., p. 18.  The August 2007 CT scan revealed normal kidneys.  His urinalysis also was normal.  (09/15/2009 VBMS-Medical Treatment-Government Facility, p. 8)

A June 2007 VA genitourinary examination report (06/15/2007 VBMS-VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination, which was for the purpose of evaluating the Veteran's service-connected prostatitis disorder.  The examiner noted that there was no evidence of a history of renal dysfunction or failure, or acute nephritis or hydronephrosis.  Neither was there any evidence of cardiovascular symptoms.  The Veteran's laboratory results were also of record, which included albumin, BUN, and creatine.  The sole diagnosis rendered by the examiner was chronic prostatitis with recurrent urinary tract infections.  Id., p.7.

VA outpatient records dated in August 2013 note an IVP revealing normal findings, and that past IVPs and kidney images had revealed no significant urological abnormality.  An April 2013 abdominal/pelvic CT revealed no evidence of renal stones or obstructive uropathy.  Another April 2013 entry notes the Veteran's complaints of chest pain, which he reported he had experienced since 1975.  He denied nausea or vomiting.  An examination was positive for chest wall tenderness.  An assessment of chest wall tenderness, tropin negative was noted.  (08/20/2013 VBMS-CAPRI, pp. 18, 29, 43, 45)

At the hearing, the Veteran's testimony essentially mirrored what he has asserted since 1975.  His testimony affirmed the notations in his STRs, except for the fact that he rejected the medical findings and assessments as documented in his records.  He reasserted that over the years that he had experienced blood in his urine (hematuria); that his symptoms were not merely in his mind but real; and that his in-service chest pains were the onset of what he believes is a heart disorder.  (09/02/2016 VBMS-Hearing)

The Board finds that while the evidence added to the record is new, in the sense that it was not before the Board in June 2003, it is not material, as it does not include evidence of a currently diagnosed left kidney disorder, or a currently diagnosed episode of costochondritis.  Concerning the latter, in as much as the prior reviews of the issue determined that the in-service costochondritis resolved, and that there was no evidence that post-service assessments were causally connected with active service, new evidence must address a causal connection with active service to be material.  Subsequent outpatient records do not contain any notation or opinion that chest wall tenderness, etc., is related to the symptoms for which he was treated in service, or otherwise are causally connected to active service.   See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).

The Board makes the same finding as concerns the Veteran's sworn testimony at the hearing.  It is in fact new, but entirely redundant, even when assessed in light of the relaxed Shade standard.  His testimony simply repeats his assertions that have been litigated continuously since the first Board rejection in 1984; and, this includes his assertions of continuous symptoms.  As noted, previous decisions have determined that, 1) there was no notation of a chronic disease at his discharge from active service; 2) the diagnosed costochondritis resolved without chronic residuals; and, 3) his symptoms were not associated with an underlying diagnosed disorder that is connected with active service.  The Veteran's lay testimony to the contrary is not sufficient to reopen the claims.

Although new evidence is presumed credible for purposes of reopening a claim, the new evidence still must be competent.  As noted earlier, the Board finds that determining whether pain is associated with a chest wall or kidney disorder, and determining the etiology for either requires medical training.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Hence, his lay opinion is not probative on the issue.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); see also Jandreau, 492 F. 3d 1372.  Thus, it is not material.  In light of these factors, the Board finds that new and material evidence has not been received to reopen either claim.  38 C.F.R. § 3.156.

In reaching this decision the Board considered the benefit-of-the-doubt rule, but the Veteran has not carried his burden of providing new and material evidence.  Hence, the doctrine is not for application in this case. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for a Heart Disorder

The earlier discussion of the requirements for service connection, including the presumptive provisions, are incorporated here by reference.

Discussion

The earlier discussion of whether a VA examination is required for the heart claim also is incorporated here by reference.  As noted, there is no currently diagnosed heart disorder.  While an August 2007 entry related to the 2007 echocardiogram notes that a murmur was heard (10/05/2007 VBMS-Medical Treatment-Government Facility, p. 36), later entries specifically note that, while the Veteran reported a history of a murmur, no murmur was heard on examination.  (08/20/2013 VBMS-CAPRI, pp. 81, 713).

The Board notes the Veteran's assertions that his reported chest pain is in fact a heart disorder.  He is competent to identify and report his symptoms.  38 C.F.R. § 3.159(a)(2).  The Board also acknowledges that there are certain conditions which a lay person is competent to identify, such as varicose veins; and, there may be occasions where a lay person may opine on etiology.  The determination is made on a case-by-case basis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that while a lay person is competent to identify or report chest pain, rendering an associated diagnosis or opining on the etiology requires medical training.  Id.; see also 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  His personal opinion is therefore not probative on the issue.

Part of a viable claim is that a currently diagnosed disease or disorder must exist presently, or at any time during the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As discussed earlier, the Board finds no evidence of a currently diagnosed heart disorder.  In the absence of currently diagnosed disorders, there is no disease or injury for which service connection may be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability).  In the absence of a currently diagnosed heart disorder, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.


ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for a left kidney disorder is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for costochondritis is denied.

Entitlement to service connection for CAD with chest pain is denied.


REMAND

Although the undersigned received testimony on the PTSD claim at the hearing, the Veteran's appeal of the issue, and also of the left knee, right knee, and right ankle claim, has not been perfected.  Indeed, there is no evidence that a Statement of the Case (SOC) has been issued in response to the Veteran's August 2014 notice of disagreement.  Hence, this must be addressed on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. §§ 19.29, 19.31.  If the PTSD appeal is perfected, additional assistance to the Veteran is in order.  The Veteran's testimony described a homicide in the barracks.  Such a serious crime, if it occurred, would have been investigated by the Naval Intelligence Division (NID).  Hence, an inquiry should be made.

The Veteran's representative has submitted a report of a private mental evaluation by Q.A-S, PhD, which reflects Axis I diagnoses that include an intermittent explosive behavior disorder.  Further, Dr. A-S opined that the intermittent explosive behavior disorder had its onset during the Veteran's active service.  (01/09/2017 VBMS-Correspondence)  Hence, additional medical input is needed to determine if any other currently diagnosed acquired mental disorders had onset in active service, or are causally connected to active service.

Although the Veteran currently asserts that his stress disorder is directly connected to his active service (12/19/2008 VBMS-VA-21-4138), his initial asserted basis for service connection was as secondary to his left knee and hip disorder.  An August 2013 rating decision denied service connection for left knee, status total replacement.  (08/20/2013 VBMS- Rating Decision-Narrative)  The Veteran, through his representative, appealed that decision.  (07/07/2014 VBMS-Third Party Correspondence)

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issues of entitlement to service connection for PTSD, left knee total replacement, right knee DJD, residuals of right ankle fracture, and entitlement to a temporary total rating for convalescence following total left knee replacement.  If, and only if, the Veteran perfects the appeal by submitting a Substantive Appeal in response, should the appeal be returned to the Board.

2.  If, and only if, the Veteran perfects the appeal of the PTSD claim, the AOJ shall inquire of the agency responsible for records of investigation by the Naval Intelligence Division (NID).  Ask for any Report of Investigation of a homicide(s) at MCAS El Toro (Santa Ana), CA, during the period April to June 1975.  All efforts to obtain this information must be documented in the claims file.

3.  Obtain any necessary releases from the Veteran, then obtain all relevant VA and non-VA treatment records generated since August 15, 2013, and add them to the claims file.  All efforts to obtain the records shall be documented in the claims file.

4.  After the above is complete, arrange an examination by an appropriate mental health examiner other than the one who conducted the June 2013 examination.  Access to the voluminous electronic claims file should be allowed at least a week prior to any scheduled examination.

Ask the examiner to opine if there is at least a 50-percent probability that the Veteran manifested an acquired mental disorder in active service.  If so, please identify the acquired mental disorder(s) that manifested during active service.  If PTSD is diagnosed, please identify the stressor upon which the diagnosis is based.  

If the examiner opines that no acquired mental disorder manifested during active service, ask the examiner to opine whether there is at least a 50-percent probability that any currently diagnosed acquired mental disorder is causally connected to the Veteran's active service?  If the answer is, no, then is there is at least a 50-percent probability that any currently diagnosed acquired mental disorder is due to the service-connected prostatitis?  If not, is there is at least a 50-percent probability that the service-connected prostatitis aggravates-that is, chronically worsens, any currently diagnosed acquired mental disorder?

The mental examiner must provide a comprehensive rationale for all opinions rendered, to include agreement or disagreement with the assessment and opinion of Dr. Q.A-S, and the reasons therefor.  If the examiner advises that the requested opinions cannot be rendered, the reasons must be provided, to include what additional information is needed in order for the requested opinions to be provided.

5.  After completion of all of the above, then re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


